DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony G. Smyth on March 31, 2022.

Claims 14-24, 26 and 27 has been amended as shown below. 

14.(Currently Amended) The scheduled entity of claim 13, wherein the control information transmitted to the scheduling entity includes information identifying power available at the scheduled entity for transmission of uplink control information in the short uplink control burst. 
 
15. (Currently Amended) The scheduled entity of claim 13, wherein the processor is further configured to: 
transmit the feedback in a long uplink burst of the second slot when there is insufficient power available for reliable transmission of the feedback in the short uplink control burst of the first slot; and
 transmit the feedback in the short uplink control burst of the first slot when there is sufficient power available for reliable transmission of the feedback in the short uplink control burst of the first slot.  

16. (Currently Amended) The scheduled entity of claim 15, wherein the processor is further configured to:
 use a first power setting when transmitting the uplink control information in the short uplink control burst of the first slot; and
 use a second power setting when transmitting the uplink control information in the long uplink burst of the second slot.  

17. (Currently Amended) The scheduled entity of claim 13, wherein the processor is further configured to:
 obtain a measurement of interference in one or more transmissions between the scheduled entity and the scheduling entity; and
quantify the interference experienced by the scheduled entity based on the measurement of interference in the one or more transmissions.  

18. (Currently Amended) The scheduled entity of claim 17, wherein the processor is further configured to:
measure interference affecting first resources scheduled for the short uplink control burst and interference affecting second resources scheduled for an uplink burst in the second slot.

19. (Currently Amended) The scheduled entity of claim 13, wherein the processor is further configured to:
configure a feedback delay based on the scheduling information received from the scheduling entity, wherein the feedback delay determines an offset between the first slot and the second slot.  

20. (Currently Amended) The scheduled entity of claim 13, wherein the first slot and the second slot are included in a plurality of aggregated slots, each aggregated slot including a long downlink burst and a short uplink burst.

21. (Currently Amended) The scheduled entity of claim 20, wherein the processor is further configured to:
transmit the feedback in a short uplink burst of the second slot, the second slot being selected based on the scheduling information.

22. (Currently Amended) The scheduled entity of claim 21, wherein feedback associated with two or more long downlink bursts is transmitted in the short uplink control burst of the second slot.  

23. (Currently Amended) The scheduled entity of claim 21, wherein the processor is further configured to:
receive the scheduling information for each downlink burst in the plurality of aggregated slots in downlink control information received in a first-transmitted downlink burst in the plurality of aggregated slots; and
calculate relative timing of the short uplink control burst of the first slot with respect to each downlink burst in the aggregated slots.  

24. (Currently Amended) The scheduled entity of claim 13, wherein the processor is further configured to:
transmit uplink control information corresponding to a plurality of long downlink bursts in a common short uplink control burst or a common long uplink burst.  

26. (Currently Amended) The non-transitory computer-readable storage medium of claim 25, and further comprising code for causing the scheduled entity to:
configure a feedback delay based on the scheduling information received from the scheduling entity, wherein the feedback delay determines an offset between the first slot and the second slot.  

27. (Currently Amended) The non-transitory computer-readable storage medium of claim 25, wherein the first slot and the second slot are included in a plurality of aggregated slots, each aggregated slot including a long downlink burst and a short uplink burst, and further comprising code for causing the scheduled entity to:
transmitting the feedback in a short uplink burst of the second slot, the second slot being selected based on the scheduling information, wherein feedback associated with two or more long downlink bursts is transmitted in the short uplink control burst of the second slot.  

Allowable Subject Matter

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, receiving a long downlink burst in a first slot that provides for a short uplink control burst; and transmitting feedback corresponding to the long downlink burst in accordance with the scheduling information received from the scheduling entity, wherein the feedback is transmitted in the short uplink control burst of the first slot when the scheduled entity is capable of decoding the long downlink burst before the short uplink control burst is scheduled for transmission and when a power budget of the scheduled entity permits the feedback to be transmitted in the short uplink control burst, as substantially described in independent claims 1, 13, 25 and 28. These limitations, in combination with the remaining limitations of claims 1, 13, 25 and 28, are not taught nor suggested by the prior art of record. Claims 2-12, 14-24, 26, 27, 29 and 30 depend from allowed claim and therefore allowed for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474